Case 21-10176-amc       Doc 38    Filed 05/28/21 Entered 05/28/21 08:52:21         Desc Main
                                  Document     Page 1 of 2




                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

   IN RE:                                          :
            Heather A. Halldin                     :   Chapter 13
                                                   :   No.: 21-10176-AMC
            Debtor(s)                              :


            RESPONSE OF DEBTOR TO THE MOTION FOR RELIEF OF AUTOMATIC
                      STAY FILED BY WILMINGTON TRUST, N.A.

          Debtor, Heather A. Halldin, by and through their undersigned Counsel, Brad J.
   Sadek, in response to the Motion for Relief filed by Wilmington Trust, N.A. hereby
   submits the following:

            1.     Admitted.

            2.     Admitted.

            3.     Admitted.

            4.     Admitted.

            5.     Admitted.

            6.     Admitted.

            7.     Admitted.

            8.     Debtor is unsure of the same.

            9.     Denied.

            10.    Denied.

            11.    Denied.

            12.    Denied.
Case 21-10176-amc       Doc 38   Filed 05/28/21 Entered 05/28/21 08:52:21            Desc Main
                                 Document     Page 2 of 2



         WHEREFORE, based on the aforementioned, Movant shall be denied an Order
   modifying the Automatic Stay under Bankruptcy Code Section 362.




                                                       Respectfully submitted,

   Dated: May 28, 2021                                 _____________________
                                                       /s/ Brad J. Sadek, Esq.
                                                       Attorney for the Debtor
                                                       Sadek & Cooper
                                                       1315 Walnut Street, #502
                                                       Philadelphia, PA 19107
                                                       (215) 545-0008




                                 CERTIFICATE OF SERVICE

           I Brad J. Sadek, Esq. certify that on the date indicated below served a true and
   correct copy of the Debtor’s Response to the Motion for Relief from Automatic Stay by
   electronic or Regular U.S. Mail on all creditors and the following parties:


                                   William C. Miller, Esq.
                                     Chapter 13 Trustee

                                     Rebecca A. Solarz
                                      Electronic Notice
                                     Attorney for Movant



   Dated: May 28, 2021                                 /s/Brad J. Sadek, Esq
                                                       Brad J. Sadek, Esq.
                                                       Attorney for Debtor
                                                       1315 Walnut Street
                                                       Suite #502
                                                       Philadelphia, PA 19107
